DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


          Claim(s) 1, 3-4, 5-7, 8, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagayama et al (US 2015/0053348)
  Nagayama discloses a plasma apparatus, comprising:
  a reaction chamber C having an internal space (page 1, para 0023, fig. 1)
 an upper electrode 2 in the reaction chamber (page 2, para 0023)
 a mounting stage/fixing chuck 12 in the internal space of the reaction chamber C and below the upper electrode 2 (page 2, para 0025, fig. 1)
an electrostatic chuck 13 above the fixing chuck 12 and on which a wafer is configured to be placed (page 2, para 0026)
 a focus ring 17 surrounding the electrostatic chuck 13 (page 2, para 0027)
and a plurality of rubber O-ring /sealing members 60, 61 configured to seal cooling gas provided to the focus ring and being in contact with the focus ring 17 (page 2, para 0036, fig. 1), wherein 
[AltContent: arrow]                                                                        inner/body portion of the sealing member includes voids (small dots)/pore (opening to embed elements 60b/61b)
[AltContent: arrow]
[AltContent: arrow]
    PNG
    media_image1.png
    244
    758
    media_image1.png
    Greyscale


        Outer surface of the sealing member
Regarding claim 3, Nagayama discloses that the plurality of sealing members 60, 61 are embedded/inserted into a plurality of insertion grooves in the focus ring 17 (page 2, para 0037, fig. 2)
Regarding claims 4-5, as seen in fig. 2 of Nagayama, the sealing members 60, 61 fills more than 90% of a corresponding one of the plurality of insertion grooves and the plurality of insertion
grooves are spaced apart in a radial direction (page 2, para 0036, fig. 1)

Regarding claim 7, Nagayama discloses that each of the plurality of sealing members 60, 61 has a circular ring shape, and a cross-section thereof has a hollow tubular shape (fig. 2)
Regarding claim 8, Nagayama discloses that the etching apparatus of further comprising an installation member 62/63 between the electrostatic chuck 13 and the focus ring 17and comprising a plurality of insertion grooves into which the plurality of sealing members 60, 61 are inserted (page 2, para 0036, fig. 2)
Regarding claim 9, Nagayama discloses that the plurality of insertion grooves are spaced apart in a radial direction (fig. 1) and the fixing chuck 12 comprises a first flow path 43 through which the cooling gas is configured to flow, the electrostatic chuck 13 comprises a second flow path 42 connected to the first flow path, and the installation member 62/63 comprises a third flow path 43 connected to the second flow path and configured to provide the cooling gas between the plurality of insertion grooves ( page 2, para 0030-0031, fig. 1)





Regarding claim 11, Nagayama discloses that the etching apparatus comprising an insulating ring 15 configured to insulate the electrostatic chuck 13 and the insulating member 16/fixing ring (page 2, para 0028, fig. 1)

Claim(s) 12-13, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagayama et al (US 2015/0053348)
  Nagayama discloses a plasma apparatus, comprising:
Nagayama discloses an etching apparatus, comprising:
  a reaction chamber C having an internal space (page 1, para 0023, fig. 1)
 an upper electrode 2 in the reaction chamber (page 2, para 0023)
 an element 14/fixing chuck in the internal space of the reaction chamber C and below the upper electrode 2 (page 2, para 0025, fig. 1)
an electrostatic chuck comprises elements 12/13 above the fixing chuck 14 and on which a wafer is configured to be placed (page 2, para 0026, fig. 1)
 a focus ring 17 surrounding the electrostatic chuck 13 (page 2, para 0027), wherein the electrostatic chuck 12/13 comprises a stepped side surface (fig.1), and a coating layer 13b is on an outer surface of the electrostatic chuck 12/13 (page 2, para 0026, fig. 1), the focus ring 17 comprises a groove portion ( to embed the elements 60/61) such that a bottom/an inner surface of the focus ring is stepped, the groove portion opposite the top surface/side surface of 
Regarding claim 13, Nagayama discloses that the coating layer 13b and the rubber ring member 60/61 are formed of insulating material/the same material (page 2, para 0026, 0037)
Regarding claim 14, Nagayama discloses that a portion of the side surface of the electrostatic chuck 12/13 opposite an inner surface of the ring member 60/61 and the inner surface of the ring member are spaced apart from one another (fig. 1)
Regarding claim 15, Nagayama discloses that the electrostatic chuck 12/13 is formed of aluminum/a conductive material (page 2, para 0025)

Claim(s) 16, 18-19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagayama et al (US 2015/0053348)
  Nagayama discloses a plasma apparatus, comprising:
  a reaction chamber C having an internal space (page 1, para 0023, fig. 1)
 an upper electrode 2 in the reaction chamber (page 2, para 0023)
 an element 14/fixing chuck in the internal space of the reaction chamber C and below the upper electrode 2 (page 2, para 0025, fig. 1)
an electrostatic chuck comprises elements 12/13 above the fixing chuck 14 and on which a wafer is configured to be placed (page 2, para 0026)
 a focus ring 17 surrounding the electrostatic chuck 13 (page 2, para 0027) and comprising a groove portion in a lower portion of a bottom surface/an inner surface thereof and an insertion groove on the bottom surface of the focus ring 17 (page 2, para 0036, fig. 1)

                                                                                         inner/body portion of the sealing member includes voids (small dots)/pore (opening to embed elements 60b/61b)
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow]
    PNG
    media_image2.png
    227
    795
    media_image2.png
    Greyscale




  Outer surface of the sealing member
Regarding claims 18-19, as seen in fig. 2 of Nagayama, the sealing members 60, 61 fills more than 90% of a corresponding one of the plurality of insertion grooves and the plurality of insertion grooves are spaced apart in a radial direction (page 2, para 0036, fig. 1)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nagayama et al (US 2015/0053348) as applied to claim(s) 1, 3-4, 5-7, 8, 9-11 above and further in view of Avoyan et al (US 10,391,526)
    The features of claim 1 are set forth in paragraph 2 above. Unlike the instant claimed invention as per claim 2, Nagayama fails to disclose the limitation of wherein each of the plurality of sealing members has a value of Shore A hardness of 15 to 50
  Avoyan discloses an electrostatic chuck includes rubber O-ring/sealing member having a value of Shore A hardness of 30 to 100 (col 8, lines 13-21), which overlaps the claimed range of 15 to 50



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nagayama et al (US 2015/0053348) as applied to claim(s) 16, 18-20 above and further in view of Avoyan et al (US 10,391,526)
    The features of claim 16 are set forth in paragraph 4 above. Unlike the instant claimed invention as per claim 17, Nagayama fails to disclose the limitation of wherein each of the plurality of sealing members has a value of Shore A hardness of 15 to 50
   Avoyan discloses an electrostatic chuck includes rubber O-ring/sealing member having a value of Shore A hardness of 30 to 100 (col 8, lines 13-21), which overlaps the claimed range of 15 to 50
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed preferred rubber O-ring/sealing member having a value of Shore A hardness of 30 in Nagayama’ s apparatus to prevent degradation of the material of the cleaning fixture assembly (including the O-ring) as taught in Avoyan  (col 8, lines 4-12)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
       Hayashi et al (US 2014/0202618


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/LAN VINH/Primary Examiner, Art Unit 1713